DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 6/7/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/202 has been entered.

Claim Status
 Claims 1-20 stand rejected. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 6/7/2022, with respect to the rejection(s) of amended claim(s) 1-20 under 103 of Kenley and Burger have been fully considered and are persuasive.  Therefore, the rejection of Kenley and Burger has been withdrawn as they no longer pertain to the amended claims.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. Applicant argues on Pg 8 Pr 2 that “The purpose of Kenley is thus completely different from the purpose of the presently claimed invention.” And on Pg9Pr1 “the priming fluid does not condition the membrane through the deposition of protein.” The Examiner respectfully disagrees.
As noted in the claim interpretation section below:
Claim 1 indicates a conditioning cycle, and further indicates “a conditioning phase in which an ultrafiltration rate exceeds the blood flow through the dialyzer which is conveyed by the blood pump.” Additionally, Applicant’s original disclosure does not indicate what a conditioning cycle is considered to be, other than what it does. As such, for the purpose of Examination, it appears that a conditioning cycle occurs when the outlet pressure of a dialyzer is greater than the blood pump’s inlet blood flow rate to the dialyzer. 
Thus, Kenley C6L15-21 indicates removing the priming fluid, on the order of 10 percent or less of the total priming fluid in the extracorporeal circuit 24 remains in the blood compartment of the dialyzer 46. The Examiner further interprets this to indicate that a portion of blood is located within the dialyzer 46, and thus - during the removal of the priming fluid within the dialyzer, cause a movement of the blood in the blood compartment of the dialyzer to also be moved through the dialyzer. Furthermore, human blood (that is being worked upon) contains albumin (a protein within the blood).
Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Pg9Pr2 – “after any priming fluid would have had to have been completely removed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on Pg9Pr2 and Pg10Pr2 that Kenley’s control unit is not configured to perform the conditioning cycle only after detection that the extracorporeal blood circuit has been completely filled with blood. The Examiner notes that Applicant’s original disclosure fails to provide sufficient description for this claim limitation. Further details are outlined in the 112(a) rejection below.

Applicant further argues the Kenley and Burger references on Pg11 that Burger is a dialyzer from 1967 and that no person of ordinary skill in the art in the year 2018 would have had any apparent reason to apply the teaching of Burger, which uses a dialyzer from 1967. The Examiner notes in response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). 
“The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) (100 year old patent was properly relied upon in a rejection based on a combination of references.). See also Ex parte Meyer, 6 USPQ2d 1966 (Bd. Pat. App. & Inter. 1988) (length of time between the issuance of prior art patents relied upon (1920 and 1976) was not persuasive of nonobviousness).

Applicant further points out on Pg11 that “The person of ordinary skill in the art thus would have recognized the technical teaching of Burger to be incompatible with modem standards of patient safety and would not have combined the disclosure of Kenley and Burger as alleged by the rejection.” The Examiner notes that these are conclusory arguments as Applicant has not indicated how the teachings of Burger would not be compatible or operable with the disclosure of Kenley. Additionally, the combination of Kenley and Burger is utilized to indicate a desire to provide a more efficient ultrafiltration across the membrane of a dialyzer, which results in a more effective usage. Thus, one of ordinary skill would further recognize, since 1967, the known desire to have a more effective and efficient usage of a membrane in dialysis.

Response to Amendment
Claim Interpretation
Claim 1 indicates a conditioning cycle, and further indicates “a conditioning phase in which an ultrafiltration rate exceeds the blood flow through the dialyzer which is conveyed by the blood pump.” Additionally, Applicant’s original disclosure does not indicate what a conditioning cycle is considered to be, other than what it does. As such, for the purpose of Examination, it appears that a conditioning cycle occurs when the outlet pressure of a dialyzer is greater than the blood pump’s inlet blood flow rate to the dialyzer. 

Specification
Applicant’s specification is objected to for failing to provide sufficient written description of “carry out a conditioning cycle only after the blood circuit has been completely filled with blood,”. Further details can be found in the 112(a) rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 4 recites “carry out a conditioning cycle only after the blood circuit has been completely filled with blood.”  However, Applicant’s original disclosure fails to provide sufficient written description of the newly amended claims. Applicant’s Remarks points to the “instant specification (as filed) at page 4, 3rd full paragraph” for support. The Examiner notes that the passage within the 3rd paragraph on page 4 of the specification does not recite any limitations as to only carrying out a conditioning cycle after the blood circuit has been completely filled with blood. 
Page 4 Pr1 however, recites:
“In an embodiment, the conditioning cycle is carried out at the start of the treatment. At the start of the treatment and on the carrying out of the conditioning cycle, the blood circuit is already completely filled with blood or the dialysis machine is already connected to the patient. The dialysate circuit is furthermore also filled with liquid at the start of the conditioning cycle.”
This passage however, does not indicate that the conditioning cycle my only be carried out once the blood circuit is completely filled with blood. The passage above appears to indicate that the conditioning cycle may be carried out, and upon carrying out the conditioning cycle, the blood circuit may already be filled with blood or the dialysis machine is already connected to the patient. 
Dependent claims not recited above require all of the limitations of independent claim 1, and therefore are rejected for the same reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenley et al. (US5,932,103; hereinafter “Kenley”) in view of Burger (US3357565). 
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-6 and 8-20; Kenley discloses a dialysis machine comprising 
A) an extracorporeal blood circuit (See Kenley Fig. 2, C3L58; extracorporeal circuit 24) having a blood pump arranged therein, a control unit, a dialyzer, and a dialysate circuit (See Kenley Fig. 1-2, C4L30-38; C4L45-50; Blood pump 44 is located in the extracorporeal circuit 24, an interface housing 15, dialyzer 46, with a dialysate circuit 72.), 
B) said dialyzer having a dialysis membrane which separates its blood side from its dialysate side (See Kenley Fig. 2, C4L30-38; dialyzer 46 contains a membrane 45 that separates the blood side, and further removes blood-borne toxins and excess water), 
C) said control unit being configured to carry out a conditioning cycle only after the blood circuit has been completely filled with blood (Kenley C6L12-21; blood from the patient is introduced into both the arterial and venous lines 42 and 40 respectively, so as to substantially fill the arterial and venous lines with blood as the priming fluid is transported across the dialyzer membrane.), which conditioning cycle includes a conditioning phase in which an ultrafiltration rate exceeds the blood flow through the dialyzer which is conveyed by the blood pump, so that liquid is withdrawn from the blood in the dialyzer and the blood is thickened in the dialyzer (See Kenley C3L1-15, C6L54-59, C6L22-50, Fig. 2, Table 1; The blood pump 44 pumps the patient’s blood into the extracorporeal circuit 24, which creates a pressure differential at the dialyzer membrane 45 with a pump in the dialysate circuit 72 – so as to draw the priming fluid across the dialyzer membrane 45, and into the dialysate circuit. The ultrafiltration pump 86 or dialysate pump 56 creates a negative pressure in line 78 to draw the priming fluid across the membrane 45 into lines 74/76 (that’s attached to the dialysate line), and pump fluid into line 78 through manifold 80 into lines 84/88 into ultrafiltration tank 90. Furthermore, Table 1 indicates that the blood line pump (BLP) rate is lower than the ultrafiltration pump (UFP) rate. Negative pressure indicates that the outlet flowrate is greater than the inlet flowrate. Kenley C2L8-12, C2L60-65; It is further noted that Kenley’s deposition of blood (which is known to contain albumin, a protein) will enter the arterial and venous lines and contact the dialyzer.).
Kenley does not disclose pressure differences are reduced over the length of the dialyzer, to achieve a uniform deposition of proteins on the dialysis membrane.
Burger relates to the prior art by disclosing a dialyzer (See Burger abstract). Burger further indicates that a lack of uniform fluid pressure over an entire area of the membrane results in inefficiency (See Burger C1L45-48, C1L55-58, C3L58-61; uniform pressure throughout the length of the tube provides for more efficient ultrafiltration because of its more efficient use of the entire area of the membrane.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kenley’s dialysis system with Burger’s usage of a uniform pressure across the membrane (i.e. a very low pressure difference) in order to provide a more efficient ultrafiltration by utilizing the entire area of the membrane (See Burger C1L45-48, C1L55-58, C3L58-61), as a more efficient filtration across a dialyzer would be effective in providing a user with a more efficient dialysis procedure. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: A dialysis machine in accordance with claim 1, characterized in that the conditioning cycle is carried out at the start of the treatment (See Kenley C5L16-31, C6L22-50, Fig. 2; prior to the initiation of a dialysis session the extracorporeal circuit 24 is primed with a physiologic fluid. The priming fluid is then withdrawn through the dialyzer via the ultrafiltration pump or dialysate pump, as well as the blood pump).
Claim 3: A dialysis machine in accordance with claim 1, characterized in that the ratio of the ultrafiltration rate to the blood flow rate caused by the blood pump amounts to between 1.5 to 1 and 2.5 to 1, preferably between 1.8 to 1 and 2.2 to 1, and preferably approximately 2 to 1 (See Kenley Table 1; UFP rate:BLP rate is 150:75 = 2:1; alternatively BLP flow rate may be 98.41/90.44.).
Claim 4: A dialysis machine in accordance with claim 1, characterized in that little or no dialysate flows into the dialysate side of the dialyzer during the conditioning phase (See Kenley C5L16-31, C6L22-50; the extracorporeal circuit 24 is filled completely with primed fluid. The priming fluid is then withdrawn through the dialyzer via the use of blood pump 44 and ultrafiltration pump 86 or dialysate pump 56, which creates a negative pressure differential. The priming fluid is thus removed from the dialyzer membrane 45 and into the dialysate circuit.).
Claim 5: A dialysis machine in accordance with claim 1, characterized in that the duration of the conditioning phase amounts to 15 to 120 seconds, and preferably 30 to 60 seconds (See Kenley Table 1; time for priming is anywhere from 43.2-81.6 seconds).
Claim 6: A dialysis machine in accordance with claim 1, characterized in that a fluid volume of between 20% and 70%, and preferably of between 30% and 60%, of the total volume of the blood side of the dialyzer is withdrawn through the dialysis membrane during the conditioning phase (See Kenley Table 1, C7L65-68; 50 or 90% priming fluid may be drawn across the dialyzer membrane into the dialysate circuit).
Claim 8: A dialysis machine in accordance with claim 1, characterized in that the conditioning cycle comprises a flushing phase which follows the conditioning phase and in which the blood flow through the dialyzer generated by the blood pump exceeds the ultrafiltration rate (See Kenley C6L22-50, C8L47-61, Fig. 2, Table 1; after the priming fluid is pulled through the dialyzer, it is then moved to an ultrafiltration tank, i.e. flushed out of the dialyzer and to another area).).
Claim 9: A dialysis machine in accordance with claim 8, characterized in that the blood volume used in the flushing phase to flush the blood chamber of the dialyzer amounts to 0.5 to 5 times, and preferably 1 to 2 times, the blood chamber volume (See Kenley C5L16-31, C6L22-50, C8L47-61, Fig. 2, Table 1; prior to the initiation of a dialysis session the extracorporeal circuit 24 is primed with a physiologic fluid. The priming fluid is then withdrawn through the dialyzer via the ultrafiltration pump or dialysate pump, as well as the blood pump. The fluid is then pulled and deposited into an ultrafiltration tank – The fluid flushed through the dialyzer is the same amount that was located in the blood chamber).
Claim 10: A dialysis machine in accordance with claim 1, characterized in that the dialysis machine has a substitution line which preferably leads into the venous line of the extracorporeal blood circuit, with the control unit being configured such that the fluid volume withdrawn in the conditioning phase in the dialyzer is at least partly substituted using this line, preferably after the conditioning phase and during the flushing phase (See Kenley Fig. 2, C8L52-61; the priming fluid is drawn through the dialyzer may then enter lines 82/88. The fluid entering those lines may further return the fluid to the patient. This return step is occurring after the priming fluid is pulled through the dialyzer.).
Claim 11: The dialysis machine in accordance with claim 1, wherein the ratio of the ultrafiltration rate to the blood flow rate caused by the blood pump amounts to between 1.8 to 1 and 2.2 to 1 (See Kenley Table 1; UFP (ultrafiltration pump rate) and BLP (blood pump rate) have a ratio of 2 ([150 mL/min] / [75 mL/min]).
Claim 12: The dialysis machine in accordance with claim 1, wherein the ratio of the ultrafiltration rate to the blood flow rate caused by the blood pump amounts to approximately 2 to 1 (See Kenley Table 1; UFP (ultrafiltration pump rate) and BLP (blood pump rate) have a ratio of 2 ([150 mL/min] / [75 mL/min]).
Claim 13: The dialysis machine in accordance with claim 1, wherein a duration of the conditioning phase amounts to 30 to 60 seconds (See Kenley Table 1; the priming phases are shown to have run between the range of 43.2-81.6 seconds).
Claim 14: The dialysis machine in accordance with claim 1, wherein a fluid volume of between 30% and 60% of a total volume of the blood side of the dialyzer is withdrawn through the dialysis membrane during the conditioning phase (See Kenley Table 1; time for priming was 43.2 second (i.e. 0.72 min) * 75 mL/min = 54 mL / 108 mL = 0.5 = 50% total volume).
Claim 15: The dialysis machine m accordance with claim 7, wherein the conditioning cycle is repeated at least three times (See Kenley Table 1; there are multiple cycles run between different dialyzer types).
Claim 16: The dialysis machine in accordance with claim 15, wherein the at least three conditioning cycles are repeated directly following one another (See Kenley Table 1; there are multiple cycles of priming performed on the dialyzers).
Claim 17: The dialysis machine in accordance with claim 7, wherein the conditioning cycle is repeated between three times and six times (See Kenley Table 1; there are multiple cycles run between different dialyzer types.). 
Claim 18: The dialysis machine in accordance with claim 8, wherein a blood volume used in the flushing phase to flush the blood side of the dialyzer amounts to 1 to 2 times a volume of the blood side (See Kenley Table 1; dialyzer volume is 110, while the total volume moved is 204 (1.85)).
Claim 19: The dialysis machine in accordance with claim 10, wherein the substitution line leads into the venous line of the extracorporeal blood circuit (See Kenley Fig. 2, C8L52-61; the priming fluid is drawn through the dialyzer may then enter lines 82/88. The fluid entering those lines may further return the fluid to the patient (i.e. to the venous line)).
Claim 20: The dialysis machine in accordance with claim 8, wherein the control unit is configured such that the fluid volume withdrawn in the conditioning phase in the dialyzer is at least partly substituted using a substitution line of the dialysis machine after the conditioning phase and during the flushing phase (See Kenley Fig. 2, C8L52-61; the priming fluid is drawn through the dialyzer may then enter lines 82/88.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kenley et al. (US5,932,103; hereinafter “Kenley”) in view of Burger (US3357565), as applied to claim 1 above, and further in view of Griessmann et al. (US2013/0006171; hereinafter “Griessmann”) and Brugger et al. (US5,776,091; hereinafter “Brugger”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 7; the combination of Kenley and Burger discloses a dialysis machine in accordance with claim 1 (See claim 1 supra). The combination does not disclose that the conditioning cycle is repeated a number of times.
However, Griessmann discloses a dialysis cycle that repeats multiple times where the plurality of treatment cycles follow an instillation phase, dwell phase, and a drain phase (See Griessmann Fig. 1, par. [58]). The specific volume of fresh dialysate fluid is introduced into the patient’s abdominal cavity during the instillation phase. Griessmann further indicates that extreme sterility must be observed when utilizing the dialysate (See Griessmann par. [70]).
Brugger discloses flushing a dialyzer with a saline solution during priming. Brugger indicates that the priming solution must be recirculated through the dialyzer for a predetermined period of time to ensure that substantially all of the sterilant or other chemical debris within the dialyzer has been removed. The recirculation process also establishes a stable flow within the extracorporeal circuit and ensures that any remaining air within the circuit has been removed before the patient is connected to the machine (See Brugger C7L14-21).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Kenley and Burger’s dialysis system that primes the dialyzer, with Griessmann’s system that performs a plurality of treatment cycles and Brugger’s method of recirculating the priming solution a number of times through the dialyzer, since Griessmann indicates that extreme sterility must be observed when utilizing dialysate (See Griessmann par. [70]), and Brugger suggests that during priming, the solution must be recirculated through the dialyzer for a predetermined period of time to ensure that substantially all of the sterilant or other chemical debris within the dialyzer has been removed. The recirculation process also establishes a stable flow within the extracorporeal circuit and ensures that any remaining air within the circuit has been removed before the patient is connected to the machine (See Brugger C7L14-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779